Vandebburgh, J.
The finding of the jury that the fire which destroyed plaintiff’s hay was communicated by defendant’s engine is reasonably supported by the evidence, and needs no discussion. We also think there was evidence to support the special finding by the jury that the defendant was negligent in allowing combustible materials to accumulate upon the right of way, which fact led to the spread of the fire. There was some evidence indicating the presence of dry grass upon such right of way, and that the fire spread therefrom to the adjacent marshes or meadows, which it appears were also covered with a heavy growth of dead dry grass, highly combustible. The defendant’s witnesses testify that such grass had been in fact entirely burned off, or removed from defendant’s land, but we think on this issue there was a case for the jury, though upon the record before us the evidence would seem to preponderate largely in defendant’s favor.
The evidence also shows that just before the fire broke out volumes of sparks were observed to escape from the smoke-stack of the engine, and, on the part of the defendant, it was shown that sparks are liable to escape more or less in the ordinary use of engines, though not out of repair or carelessly managed. If, therefore, combustible materials were allowed to remain upon defendant’s land, liable, under the circumstances, to take and communicate fire to the adjacent meadows from sparks escaping in the ordinary running of trains on the road, the jury might be warranted in imputing negligence to the defendant on this ground. Kellogg v. Chic. & N. W. Ry. Co., 26 Wis. 223; Pittsburgh, etc., Ry. Co. v. Jones, 86 Ind. 496; S. C. 44 Am. Rep. 337.
That plaintiffs had not taken precaution to prevent fire from communicating from the meadow to their stacks was not negligence per se on their part. Karsen v. Mil. & St. P. Ry. Co., 29 Minn. 12.
As the special findings we have referred to seem to be sustained by the evidence, and are sufficient to support the verdict, while we have not overlooked the points made by appellant, we do not deem it *361necessary to consider whether or not the evidence falls short of sustaining the other issues upon which special findings are made.
Order affirmed